Gomez v. State Bar                                                  



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-92-154-CV



MARIA GOMEZ, ALICIA NAVEJA, AND LEONARDO CHAVEZ,

 
	APPELLANTS


vs.



STATE BAR OF TEXAS, JAMES PARSONS III, AND KAREN JOHNSON,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 91-3848, HONORABLE JOSEPH H. HART, JUDGE PRESIDING

 


	Maria Gomez, Alicia Naveja, and Leonardo Chavez, on behalf of themselves and
others similarly situated (collectively, "Plaintiffs"), appellants, filed a class-action suit in the
district court against the State Bar of Texas and two of its officials, James Parsons III and Karen
Johnson, individually and in their capacity as State Bar officials (collectively, "Defendants"). 
Plaintiffs alleged constitutional, statutory, and other violations arising from Defendants' actions
and inaction in connection with providing pro bono legal services.  After Plaintiffs filed suit, six
individual lawyers intervened, three as plaintiffs and three as defendants.  The trial court
dismissed Plaintiffs' cause for lack of jurisdiction over the subject matter.  On appeal, Plaintiffs
assert six points of error complaining that the trial court erred in dismissing the cause for lack of
subject-matter jurisdiction and in failing to grant Plaintiffs' motion for sanctions. (1)  We will reverse
the trial court's judgment and remand the cause for further proceedings.


FACTUAL AND PROCEDURAL BACKGROUND

	Plaintiffs alleged that approximately ninety percent of the serious legal needs of
indigent Texas citizens are unmet and that approximately eighty percent of lawyers licensed to
practice in Texas fail to participate in organized programs delivering free legal services to the
indigent.  On behalf of themselves and those similarly situated, Plaintiffs, as indigent citizens of
Texas, alleged they are entitled to free legal services, have sought such services, but have been
denied them.
	Plaintiffs contend that Defendants have a legal duty to provide free legal services
to indigent citizens of Texas.  Plaintiffs first assert that this duty has been affirmatively imposed
on Defendants through rules promulgated and orders issued by the Texas Supreme Court. 
Plaintiffs allege that the supreme court imposes this duty through the following "directives":

(1) the preamble to the Texas Disciplinary Rules of Professional Conduct, which
provides in part:

"Every lawyer, regardless of professional prominence or
professional workload, should find time to participate in or
otherwise support the provision of legal services to the
disadvantaged.  The provision of free legal services to those unable
to pay reasonable fees is a moral obligation of each lawyer as well
as the profession generally."

Tex. Disciplinary R. Prof. Conduct preamble ¶ 6 (State Bar Rules art. X, § 9).

(2) Comment 3 to Tex. Disciplinary R. Prof. Conduct 6.01 (State Bar Rules art.
X, § 9), which provides in part:  "[E]ach lawyer engaged in the practice of law
should render public interest legal service."

(3) Article I, sections 2 and 3 of the Texas Lawyer's Creed, which sets forth the
following affirmations for all lawyers licensed in Texas: "2. I am responsible to
assure that all persons have access to competent representation regardless of wealth
or position in life.  3.  I commit myself to an adequate and effective pro bono
program."


Plaintiffs assert that Defendants are violating the legal duties these directives allegedly impose.
	Plaintiffs also assert that Defendants' failure to provide free legal services deprives
them and other indigent citizens of Texas of fundamental rights guaranteed to them by various
state constitutional and statutory provisions.  Specifically, appellants allege that inability to obtain
free legal services deprives them of their fundamental rights guaranteed in the Texas Constitution
pursuant to: (1) the open courts provision, Tex. Const. art. I, § 13; (2) the equal protection
provision, Tex. Const. art. I, § 3; (3) the equal rights amendment, Tex. Const. art. I, § 3a; (4)
the due course of law provision, Tex. Const. art. I, § 19; and (5) the general rights provision,
Tex. Const. art. I, § 29.  Further, Plaintiffs assert that Defendants' failure to provide them free
legal services has deprived them of fundamental rights guaranteed to them by Texas statutory law. 
See Tex. Civ. Prac. & Rem. Code Ann. § 106.001 (West 1986 & Supp. 1993) (prohibition against
discrimination).
	Based on these allegations, Plaintiffs requested the district court to grant them both
declaratory and injunctive relief.  First, Plaintiffs requested that, pursuant to the Uniform
Declaratory Judgments Act, Tex. Civ. Prac. & Rem. Code Ann. §§ 37.001-.011 (West 1986 &
Supp. 1993), the district court declare their rights and legal relations under the supreme court's
directives and various constitutional and statutory provisions.  Second, Plaintiffs requested that
the district court issue a prohibitory injunction enjoining Defendants from violating the relevant
supreme court directives and from violating Plaintiffs' fundamental rights guaranteed by Texas
constitutional and statutory law.  Finally, Plaintiffs requested that the district court issue a
mandatory injunction requiring Defendants to implement an adequate and effective pro bono
program to provide free legal services to indigent citizens of Texas.
	In response, Defendants filed separate pleas to the jurisdiction asserting a lack of
subject-matter jurisdiction.  In a letter to the parties, the district court announced its decision to
grant Defendants' pleas to the jurisdiction and stated its rationale for doing so.  The district court
subsequently signed a written order dismissing Plaintiffs' cause for lack of subject-matter
jurisdiction.  The court also denied Plaintiffs' motion for sanctions that arose out of a discovery
dispute.


SCOPE OF APPEAL

	In the present case, the district court decided that, for reasons we will discuss, it
did not have "jurisdiction," (i.e., judicial authority), to determine the "merits" of Plaintiffs' claims
(i.e., whether or not Plaintiffs are legally entitled to the declaratory and injunctive relief they
seek).  Having come to that conclusion, the district court appropriately refrained from addressing
the merits of Plaintiffs' claims for relief.  The district court's decision narrows the scope of this
appeal.  Our task is only to decide whether the district court was correct in concluding that it did
not have jurisdiction.  Our decision, like the district court's, should not be considered as any
indication of our opinion about the merits of Plaintiffs' claims.
	At various places in their brief to this Court, Defendants advance arguments why
Plaintiffs are not entitled to the relief they seek.  Such arguments go beyond the issue of the
district court's jurisdiction to hear and decide this cause and are, therefore, arguments on the
merits of Plaintiffs' claims.  Because such arguments are outside the scope of this appeal, we will
not address them.


 JURISDICTION
	In points of error one through five, Plaintiffs complain that the district court erred
in dismissing their cause for lack of subject-matter jurisdiction.  The jurisdictional issues
presented are unique and complex.  The district court based its decision on article V, section 8
of the Texas Constitution.  In this appeal, however, we must affirm the district court's judgment
if it can be supported on any basis, even if it is not the basis identified by the trial court for its
decision.  See Guaranty County Mut. Ins. Co. v. Reyna, 709 S.W.2d 647, 648 (Tex. 1986). 
Accordingly, we will address not only the legal basis relied on by the district court, but also two
other legal bases asserted by Defendants that could potentially be grounds for upholding the
district court's judgment of dismissal.  We will address the following possible legal bases for
upholding the district court's dismissal: (1) article V, section 8 of the Texas Constitution, which
defines the scope of district courts' jurisdiction; (2) determination of standing and justiciable
controversy under the facts of the present case; and (3) determination of the district court's
authority to grant the types of relief requested. 


1.  ARTICLE V, SECTION 8
	In concluding that it lacked jurisdiction to hear Plaintiffs' case, the district court
focused on article V, section 8 of the Texas Constitution and section 81.011 of the State Bar Act. 
Article V, section 8 of the Texas Constitution defines the general scope of the jurisdiction of
district courts in Texas:  


	District Court jurisdiction consists of exclusive, appellate, and original
jurisdiction of all actions, proceedings, and remedies, except in cases where
exclusive, appellate, or original jurisdiction may be conferred by this Constitution
or other law on some other court, tribunal, or administrative body . . . .

	The District Court shall have appellate jurisdiction and general supervisory
control over the County Commissioners Court . . . .


Tex. Const. art. V, § 8 (emphasis added).  Section 81.011 of the State Bar Act provides: "The
Supreme Court of Texas, on behalf of the judicial department, shall exercise administrative
control over the state bar under this chapter."  Tex. Gov't Code Ann. § 81.011(c) (West 1988)
(emphasis added).  Based on this provision and actions taken by the supreme court pursuant to its
authority to supervise the practice of law, the district court concluded that exclusive "jurisdiction"
over the subject matter of the present cause had been conferred on the Texas Supreme Court. 
Accordingly, the court concluded that the "exception" clause in the first paragraph of article V,
section 8 of the Texas Constitution precluded it from exercising jurisdiction over Plaintiffs'
claims.
	In point of error five, Plaintiffs complain that the granting to the supreme court of
administrative control over the State Bar does not divest the district court of subject-matter
jurisdiction to consider disputes concerning the practice of law.  We agree.  We acknowledge that
the Texas Supreme Court exercises exclusive administrative regulation, supervision, and control
over the practice of law. (2)  However, we do not deem this administrative control as dispositive of
the jurisdictional question presented in this case, for the reasons set forth below.
	Courts exercise two distinct types of functions: (1) adjudicative, by which they
decide disputes through a system of legal actions, proceedings, and remedies; and (2)
administrative, by which they supervise various aspects of the judicial system, including the
practice of law.  We believe the "jurisdiction" granted to district courts in article V, section 8 of
the constitution refers solely to those courts' adjudicative functions, i.e., their authority to
adjudicate legal disputes, as distinguished from their administrative functions.  Likewise, the
exception clause in that section logically restricts district courts' authority to adjudicate disputes
only where the power to exercise an adjudicative function has been conferred on another court,
tribunal, or administrative body.  Thus, the exception clause in article V, section 8 does not
restrict a district court's authority to adjudicate disputes, i.e., its jurisdiction, where only an
administrative duty has been conferred on another court, tribunal, or body.  We find support for
this proposition in several sources.


a.  Definition of "Jurisdiction"
	The seminal Texas Supreme Court case on the jurisdiction of district courts is
Morrow v. Corbin, 62 S.W.2d 641 (Tex. 1933).  Because the supreme court in that case addressed
so thoroughly the scope and meaning of district courts' jurisdiction, we quote at length from the
court's opinion:

	"Judicial power" is the power of a court to decide and pronounce a
judgment and carry it into effect between persons and parties who bring a case
before it for a decision.

	"Jurisdiction" of a particular court is that portion of the judicial power
which it has been authorized to exercise by the Constitution or by valid statutes.

	. . . .

	The Constitution is specific in confiding trial jurisdiction to the district and
county courts, and other inferior courts.  State Constitution, article 5, §§ 8, 16, 19. 
These provisions mean that those courts are to exercise that portion of the judicial
power allocated to them unimpeded by the supervision of any other tribunal, except
in so far as powers of revision may be confided to other tribunals.  The jurisdiction
of these trial or inferior courts, without any exception, embraces the "power to
hear and determine the matter in controversy according to established rules of law,
and to carry the sentence or judgment of the court into execution."

	. . .  "Jurisdiction has been broadly defined as the power to hear and
determine; to adjudicate concerning the subject matter in a given case; to litigate
the controversy between the parties as that controversy is alleged in the petition. 
Again, jurisdiction is stated to be the authority by which judicial officers take
cognizance of and decide causes, and this includes the power to determine the legal
results to follow from the facts pleaded and proven.  Yet again, it is said that
`jurisdiction is power to hear and determine the matter in controversy according
to established rules of law, and to carry the sentence or judgment of the court into
execution.'  Jurisdiction, it is agreed, includes the power to determine either
rightfully or wrongfully.  It can make no difference how erroneous the decision
may be." . . .  The text and authorities clearly show that "jurisdiction" not only
embraces the power to hear, but includes as well the authority to enter a judgment,
and to carry that judgment into execution.  Moreover, it includes the power to
decide as to the law of the case as well as the effect of the facts in issue. . . .

	. . . .

	One Court of Civil Appeals or district court will not be permitted to
interfere with the previously attached jurisdiction of another court of co-ordinate
power, nor can an appellate court interfere with the jurisdiction of a district court,
except upon appeal in the usual way.  Briefly stated, what we here intend to say
is that the jurisdiction of trial courts, under the Constitution, once it attaches,
embraces every element of judicial power allocated to those tribunals, and
includes: (1) The power to hear the facts, (2) the power to decide the issues of fact
made by the pleadings, (3) the power to decide the questions of law involved, (4)
the power to enter a judgment on the facts found in accordance with the law as
determined by the court, (5) and the power to execute the judgment or sentence.
. . .

	We are equally clear that the power thus confided to our trial courts must
be exercised by them as a matter of nondelegable duty, that they can neither with
nor without the consent of parties litigant delegate the decision of any question
within their jurisdiction, once that jurisdiction has been lawfully invoked, to
another agency or tribunal . . . .

Morrow, 62 S.W.2d at 644-45 (citations omitted).  Thus, Morrow strongly supports our
conclusion that the term "jurisdiction," as used in article V, section 8 of the Texas Constitution,
refers only to the adjudicative functions of district courts.


b.  Constitutional language
	The language used in article V, section 8 also supports this distinction.  This
provision grants district courts "exclusive, appellate, and original jurisdiction of all actions,
proceedings, and remedies."  The focus of this provision is clearly on the adjudicative authority
of district courts to resolve disputes.  By contrast, the second paragraph of article V, section 8
confers on district courts "appellate jurisdiction and general supervisory control over the County
Commissioners Court."  This provision underscores the distinction between district courts'
adjudicative function (i.e., jurisdiction) and their administrative function (i.e., supervisory
control).
	Because a district court's administrative function is distinct from its adjudicative
function, conferring a specific administrative duty on a different court does not diminish the
breadth of the district court's adjudicative function.  Thus, article V, section 8 limits district-court
"jurisdiction" only where a specific adjudicative function is conferred on another court.  Pursuant
to article V, section 8, such a grant of jurisdiction may be accomplished either by "this
Constitution" or "other law."
	Defendants have not directed us to any language in the Texas Constitution that
would restrict the adjudicative power of district courts in resolving disputes concerning the
practice of law, nor have we found any such restriction.  Further, the legislature did not limit
district court jurisdiction to adjudicate disputes concerning the practice of law when it promulgated
section 81.011 of the State Bar Act.  Section 81.011(c) purports to grant the supreme court only
"administrative control" over the State Bar.  If the legislature had intended to restrict district
courts' jurisdiction to adjudicate disputes concerning the practice of law, the appropriate language
could easily have been included.  For example, section 81.011 would have granted the supreme
court administrative control over the State Bar and original jurisdiction to hear all disputes
concerning the practice of law.  We conclude that neither the State Bar Act nor any other statute
confers authority to adjudicate disputes concerning the practice of law on any particular court,
tribunal, or administrative body other than the district courts of this state.  Accordingly, the
authority of district courts to hear and decide such cases is not restricted by application of article
V, section 8.


c.  Similar Cases
	Four recent Texas cases provide additional authority for the proposition that the
supreme court's exclusive administrative control over the practice of law and the State Bar does
not divest district courts of jurisdiction to adjudicate disputes concerning the practice of law.  See
O'Quinn v. State Bar of Texas, 763 S.W.2d 397 (Tex. 1988); Musslewhite v. State Bar of Texas,
786 S.W.2d 437 (Tex. App.--Houston [14th Dist.] 1990, writ denied), cert. denied, 111 S. Ct.
2891 (1991); Daves v. State Bar of Texas, 691 S.W.2d 784 (Tex. App.--Amarillo 1985, writ ref'd
n.r.e.), appeal dism'd, 474 U.S. 1043 (1986); Banales v. Jackson, 601 S.W.2d 508 (Tex. Civ.
App.--Beaumont 1980), motion for untimely review denied, 610 S.W.2d 732 (Tex. 1980).
	All four cases involved constitutional challenges to administrative actions of the
Texas Supreme Court concerning the practice of law.  In O'Quinn, Musslewhite, and Daves, the
plaintiffs challenged the constitutionality of disciplinary rules promulgated by the supreme court
in its administrative capacity; in Banales, the plaintiff challenged the constitutionality of a
supreme court order requiring lawyers to pay a one-time fee assessment.
	In O'Quinn, the trial court declared various disciplinary rules promulgated by the
supreme court to be constitutional and denied injunctive relief. 763 S.W.2d at 398.  In affirming
the trial court's action in a direct appeal, the supreme court's opinion contains no suggestion
whatsoever that the trial court might have been without jurisdiction to consider a challenge to the
supreme court's administrative action.  In the other cases, all three courts of appeals refused to
grant the relief sought, but only because they considered the supreme court's administrative
actions as binding precedent that could not be reconsidered by a lower court.  See Musslewhite,
786 S.W.2d at 441; Daves, 691 S.W.2d at 789; Banales, 601 S.W.2d at 512.  None of the courts
dismissed the cause at issue for want of jurisdiction.  These four cases support the proposition that
a district court has jurisdiction to consider a dispute concerning the practice of law.  Any
"limitations" on the district courts in this area have involved the necessity to follow supreme court
authority; the limitations have never been viewed as jurisdictional in nature.
	We conclude that article V, section 8 of the Texas Constitution does not divest the
district courts of jurisdiction to hear and decide disputes concerning the practice of law merely
because the supreme court possesses exclusive administrative control over the State Bar and the
practice of law.  Accordingly, we sustain Plaintiffs' fifth point of error.


2.  STANDING/JUSTICIABLE CONTROVERSY
	Defendants also argue that Plaintiffs lack "standing" to bring this suit and that the
district court's judgment of dismissal may be upheld on that basis. (3)  We will consider whether this
additional jurisdictional requirement has been satisfied.
	The Texas Supreme Court has recently stated that the general test for standing
"requires that there `(a) shall be a real controversy between the parties [e.g., a justiciable
controversy], which (b) will be actually determined by the judicial declaration [or relief] sought.'" 
Texas Ass'n of Business v. Texas Air Control Bd., 36 Tex. Sup. Ct. J. 607, 611 (March 3, 1993)
(quoting Board of Water Eng'rs v. City of San Antonio, 283 S.W.2d 722, 724 (Tex. 1955).  In
order to establish standing, the plaintiff must "allege facts that affirmatively demonstrate the
court's jurisdiction to hear the cause."  Id.  Further, when reviewing a trial court's order
dismissing a cause for lack of jurisdiction, we must "construe the pleadings in favor of the
plaintiff and look to the pleader's intent."  Id.
	Considering the first element of standing identified in Texas Association of
Business, justiciable controversy, we must review Plaintiffs' petition to determine whether they
have alleged facts demonstrating that such a controversy exists.  As a general proposition, the
supreme court has indicated that "[t]he right to maintain an action depends upon the existence of
what is termed a cause of action, which involves the combination of a right on the part of the
plaintiff and a violation of such right by defendant."  Nobles v. Marcus, 533 S.W.2d 923, 927
(Tex. 1976) (quoting American Nat'l Ins. Co. v. Hicks, 35 S.W.2d 128 (Tex. Comm'n App.
1931, judgm't adopted)) (emphasis added).  In the context of a claim for declaratory relief, a
justiciable controversy exists when there is "a real and substantial controversy involving genuine
conflict of tangible interests and not merely a theoretical dispute."  Bexar-Medina-Atascosa
Counties Water Control & Improvement Dist. No. 1 v. Medina Lake Protection Ass'n, 640 S.W.2d
778, 779-80 (Tex. App.--San Antonio 1982, writ ref'd n.r.e.) (emphasis added).  In the context
of a claim for injunctive relief, relief is appropriate where there exists a wrongful act, imminent
harm, and irreparable injury, and there is an absence of an adequate and complete remedy at law. 
Isuani v. Manske-Sheffield Radiology Group, 805 S.W.2d 602, 605 (Tex. App.--Beaumont 1991,
writ denied).
	In their pleadings in the court below, Plaintiffs alleged that they have a right to free
legal services; that they have been denied free legal services in the past and will likely be denied
services again in the future; that Defendants have a legal duty to provide such services; and that,
"[a]s a result of Defendants' refusal to comply with their duties, Plaintiffs and the class members
have been unable to effectively pursue claims or defend against claims in the increasingly complex
legal system of the State of Texas, which is inaccessible to them without legal counsel."  In
essence, Plaintiffs allege that they have a right that Defendants have violated and are violating;
that a genuine conflict of interest exists; and that, as a result of Defendants' harmful conduct, they
are without adequate remedy.  Construing these pleadings in Plaintiffs' favor, we conclude that
such allegations are sufficient to establish a justiciable controversy in the present case.
	Considering the second element of standing, that the controversy will be resolved
by the relief sought, Plaintiffs have prayed for two separate forms of relief: declaratory relief and
injunctive relief.  As to Plaintiffs' claim that they are entitled to free legal services, they have
requested that the trial court declare their rights to such services under certain supreme court
directives and various constitutional and statutory provisions.  Such a declaration would, we
believe, effectively resolve the controversy presented:  whether Plaintiffs are entitled to free legal
services.  In addition, as to Plaintiffs' claim that they have been and are being denied such
services, they have requested the district court to grant an injunction (1) prohibiting Defendants
from violating supreme court directives and from violating Plaintiffs' constitutional and statutory
rights, and (2) affirmatively requiring Defendants to implement an adequate and effective program
to provide the free legal services that Plaintiffs say they are entitled to receive.  It appears obvious
that granting either form of injunctive relief would resolve the controversy presented.
	Accordingly, we conclude that Plaintiffs have alleged sufficient facts and requested
sufficient relief to satisfy the requirements of standing and justiciable controversy. (4)


3.  AUTHORITY TO GRANT RELIEF REQUESTED
	In order to render a valid judgment, a trial court must have jurisdiction over the
parties, jurisdiction over the subject matter, and jurisdiction to grant the relief requested.  See
Browning v. Placke, 698 S.W.2d 362, 363 (Tex. 1985).  Neither party disputes the court's
jurisdiction over the parties, and we have concluded above that the district court has jurisdiction
over the subject matter.  Defendants also argue, however, that the district court does not have
authority to grant the relief requested and that the judgment of dismissal may be upheld on that
basis.
	Plaintiffs requested both declaratory and injunctive relief from the district court. 
In points of error one and two, they assert that the district court had jurisdiction to grant both
forms of relief as to all claims asserted.  To determine whether the district court has jurisdiction
to grant the relief requested, we must consider this question on two levels.  First, we must
consider whether, as a general matter, declaratory or injunctive relief is barred in the present case. 
If not, we must next consider whether either type of relief is barred in the context of the type of
claim asserted.


a.  Declaratory and Injunctive Relief in General

	Defendants contend initially that the district court lacks jurisdiction to grant either
form of relief because the supreme court retains exclusive administrative control over the practice
of law.  We have concluded above that a district court is not divested of subject-matter jurisdiction
to consider a dispute concerning the practice of law merely due to the supreme court's
administrative control.  Accordingly, we reject this argument.  
	Defendants next contend that declaratory relief is inappropriate.  First, Defendants
argue that, in order to entertain a suit for declaratory judgment, a court must have power and
jurisdiction to settle a controversy by rendering a final judgment.  Defendants argue that, because
the district court may not enter an order regulating the practice of law, it cannot settle the
controversy by entry of a final judgment.  We disagree.  We recognize that district courts do not
have authority to regulate the practice of law.  As we will fully explain in the following section,
however, not all relief the district court could grant in a dispute such as the present one would
constitute regulating the practice of law.  Further, Plaintiffs need not request a judgment that
would settle all issues and resolve the entire controversy.  See Hawkins v. Texas Oil & Gas Corp., 
724 S.W.2d 878, 890-891 (Tex. App.Waco 1987, writ ref'd n.r.e.).  A district court has
authority to render a declaratory judgment as to some issues in a case, even though other issues
remain unresolved, provided such judgment serves a "useful purpose" or "removes an
uncertainty."  Town of Griffing Park v. City of Port Arthur, 628 S.W.2d 101, 102 (Tex.
App.--Beaumont 1981, writ ref'd n.r.e.); Tex. Civ. Prac. & Rem. Code Ann. § 37.003(c) (West
1986).  Accordingly, we reject Defendants' argument.
  	Second, Defendants argue that declaratory relief is inappropriate because Plaintiffs'
claims for relief do not qualify as claims that can be brought under sections 37.004 and 37.005
of the Uniform Declaratory Judgments Act.  See Tex. Civ. Prac. & Rem. Code Ann. §§ 37.004-.005 (West 1986 & Supp. 1993).  Specifically, Defendants assert that "[i]n the absence of any
statutes to be construed, there is no claim for relief under the Uniform Declaratory Judgments
Act."  We disagree for two reasons.  First, Plaintiffs are not required to assert a claim that falls
within sections 37.004 and 37.005 to obtain declaratory relief.  Section 37.003 specifically
provides:


(a) A court of record within its jurisdiction has power to declare rights, status, and
other legal relations whether or not further relief is or could be claimed.  An action
or proceeding is not open to objection on the ground that a declaratory judgment
or decree is prayed for.
. . . .

(c) The enumerations in Sections 37.004 and 37.005 do not limit or restrict the
exercise of general powers conferred in this section in any proceeding in which
declaratory relief is sought and a judgment or decree will terminate the controversy
or remove an uncertainty.


Tex. Civ. Prac. & Rem. Code Ann. § 37.003 (West 1986) (emphasis added).
	Second, Plaintiffs have requested declaratory relief in connection with the
construction of statutes.  Plaintiffs requested the district court to declare rights and other legal
relations pursuant to section 106.001 of the Texas Civil Practice and Remedies Code.  See Tex.
Civ. Prac. & Rem. Code Ann. § 106.001 (West 1986 & Supp. 1993). (5)  Further, Plaintiffs
requested the district court to declare rights and other legal relations pursuant to supreme court
directives (e.g., the Texas Disciplinary Rules and the Texas Lawyer's Creed).  The supreme court
has stated that "our disciplinary rules should be treated like statutes."  O'Quinn, 763 S.W.2d at
399.  Accordingly, Plaintiffs have requested relief that qualifies under section 37.004.  Based on
the foregoing, we conclude that no general bar to declaratory or injunctive relief exists in the
present case. 


b.  Type of Claim Asserted
	Whether declaratory or injunctive relief may be allowed in a particular
circumstance depends upon the claim asserted in a particular case.  As concluded above, district
courts do not have authority to exercise supervisory control over the practice of law in general
or the State Bar in particular.  Such authority belongs exclusively to the supreme court.  We must
determine, therefore, in the context of the claims asserted in the present case, whether granting
the requested relief would so embody the exercise of supervisory control over the practice of law
as to usurp the supreme court's exclusive authority to do so.
	Plaintiffs have brought two general types of claims against the State Bar and its
individual members: (1) claims to enforce a rule promulgated or order issued by the supreme court
pursuant to its administrative authority; and (2) claims challenging the validity or legality of an
act or failure to act by the supreme court pursuant to its administrative authority.
 (i) Claims to enforce.  In points of error three and four, Plaintiffs complain that
the district court erred in dismissing their cause for lack of jurisdiction because the district court
has jurisdiction to consider their claims to enforce supreme court directives.  We see no
jurisdictional impediment to the district court's granting either declaratory or injunctive relief in
response to such a claim.  For example, Plaintiffs allege in their pleadings that the Texas
Disciplinary Rules and the Texas Lawyer's Creed require lawyers to provide free legal services
for the indigent.  Based on their interpretation of these supreme court directives, they request that
the district court declare their right to such services.  We see no reason why the district court
would be without jurisdiction to construe these supreme court directives and determine whether
they require Defendants to provide Plaintiffs such services.  Construing supreme court directives
and declaring rights thereunder does not constitute an exercise of supervisory control over the
practice of law.
	Moreover, assuming the trial court determined that Defendants were required to
provide such services, we see no jurisdictional bar to allowing the court to enjoin the Defendants
from violating a validly issued supreme court directive.  Such action would not constitute the
exercise of supervisory control over the practice of law by the district court; it would merely
constitute enforcement of the supreme court's control.
	Accordingly, we conclude that where the claim constitutes a request to enforce a
supreme court rule or order, the district court has authority to grant either declaratory or
injunctive relief.  We sustain points of error three and four.
 (ii) Claim challenging validity.  In a claim challenging the validity or legality of
an act or the omission to act by the supreme court pursuant to its administrative authority, our
analysis becomes more complex, and the result depends, at least in part, on the specific type of
relief requested.
 Declaratory relief.  Where a plaintiff requests the district court to grant declaratory
relief in such a case, we see no impediment to the district court's authority.  There is no question
that rights may be granted through constitutional or statutory enactments and that the creation of
such rights may affect the practice of law.  For example, pursuant to the equal protection and
equal rights provisions of the Texas Constitution, the State Bar may not discriminate on the basis
of sex, race, color, creed, or national origin in promulgating or enforcing licensing requirements. 
See Tex. Const. art. I, §§ 3, 3a.  Merely declaring rights created by constitution or statute,
however, even if such rights affect the practice of law, does not constitute the exercise of
supervisory control over the practice of law.  Accordingly, we conclude that the district court has
jurisdiction to construe constitutional and statutory provisions and declare rights thereunder in
response to a claim that challenges the validity or legality of supreme court action or inaction.
 Injunctive relief.  In addition to requesting that the district court declare that such
constitutional and statutory provisions entitle Plaintiffs to free legal services, Plaintiffs also request
that the district court issue an injunction prohibiting Defendants from taking any actions in
violation of Plaintiffs' rights under these provisions; further, Plaintiffs request the district court
to issue a "mandatory" injunction requiring Defendants to affirmatively implement a program that
would provide such services.  In light of the supreme court's exclusive right to control the
regulation of the practice of law, however, we believe the district court is limited in the kind of
injunctive relief it can grant in this context.
	We conclude that a district court does not have authority to grant relief that would
unreasonably usurp the supervisory control vested exclusively in the supreme court.  By vesting
the supreme court with supervisory control of the practice of law, the constitution and the State
Bar Act grant the supreme court discretion to decide issues concerning the State Bar and the
practice of law.  Whether a district court has authority to grant a particular form of injunctive
relief depends, we believe, on whether granting such relief would effectively exercise the kind of
supervisory discretion that is vested exclusively in the supreme court.
 Prohibitory injunction.  Prohibitory injunctions merely prohibit a third party from
engaging in improper acts that would injure another.  The prohibition of an illegal or improper
act is not an exercise of supervisory discretion; rather, the enforcement of the legal rights of
parties to a bona fide dispute is an essential part of a district court's judicial power.  See Morrow,
62 S.W.2d at 644-45.  In granting a prohibitory injunction, the district court would not infringe
on the supreme court's discretion to act and, therefore, would not usurp the supreme court's
supervisory control.  In the present case, for example, Plaintiffs requested that the district court
prohibit Defendants from violating Plaintiffs' alleged constitutional and statutory rights to free
legal services.  By requesting such relief, Plaintiffs are not asking the district court to assume the
supreme court's discretion to act in this regard.  To the contrary, even assuming Plaintiffs are
entitled to such services, the supreme court would maintain its discretion to adopt any of a number
of proper alternatives to ensure that Defendants do not act in violation of Plaintiffs' rights.  We
conclude, therefore, that granting a prohibitory injunction would generally not usurp the supreme
court's powers of supervisory control.
 Mandatory injunction.  The granting of a mandatory injunction, on the other hand,
would, we think, generally usurp the supreme court's supervisory control.  Such action would not
merely prevent improper action, it would affirmatively impose specific action.  An affirmative
requirement to adopt one particular alternative over another would be tantamount to exercising
supervisory discretion and would, therefore, usurp the exclusive authority of the supreme court
to exercise its supervisory control.
	In the present case, Plaintiffs requested two alternative mandatory injunctions in
their pleadings.  First, Plaintiffs requested "a mandatory injunction requiring Defendants to
regulate the State Bar and implement a program . . . under which, with limited and enumerated
exceptions, each lawyer licensed to practice in Texas would be required to provide some free legal
services for poor Texans each year."  In the alternative, Plaintiffs requested "a mandatory
injunction requiring Defendants . . . to implement and regulate an adequate and effective pro bono
program . . . to assure that all persons have access to competent representation regardless of
poverty or position in life."  Plaintiffs acknowledge, therefore, that at least two valid alternatives
exist that would protect their constitutional and statutory right to free legal services, assuming they
are entitled to such services.  The choosing of one of these alternatives over the other and granting
a mandatory injunction on that basis would constitute exercising the discretion granted exclusively
to the supreme court pursuant to its supervisory control.  Because the district court has no
authority to grant relief that would usurp the supreme court's supervisory control, it is without
jurisdiction to grant such relief.  
	We hold, therefore, that the district court would, if appropriate, have the authority
to enjoin Defendants from taking actions contrary to Plaintiffs' constitutional and statutory right
to free legal services, if any such right exists; however, the district court would not have the
authority to affirmatively impose a particular program to ensure the protection of any such rights. 
As to the distinct forms of injunctive relief requested by the Plaintiffs in the present case, we think
it appropriate to leave for the district court the determination of its jurisdiction to grant the relief
requested, should it reach this issue, by applying the foregoing guidelines.  We sustain points of
error one and two in accordance with the foregoing discussion.

SANCTIONS

	In point of error six, Plaintiffs complain that the district court erred in failing to
grant their motion for sanctions.  When Plaintiffs originally filed suit on March 14, 1991, they
served Defendants with requests for admissions.  Defendants filed responses denying many of the
requests for admissions on the basis that they lacked sufficient knowledge to admit or deny such
requests.  After receiving Defendants' responses, Plaintiffs filed a motion to compel answers and
for sanctions.  The district court denied Plaintiffs' motion.
	Because we reverse the district court's dismissal and remand this cause for further
proceedings, the district court is entitled to reconsider its prior interlocutory order denying
Plaintiffs' motion.  See, e.g., Mathes v. Kelton, 569 S.W.2d 876, 878 (Tex. 1978).  Accordingly,
we find it unnecessary to address point of error six.


CONCLUSION

	We sustain Plaintiffs third, fourth, and fifth points of error.  As to points of error
one and two, we sustain those points to the extent they assert the general proposition that the
district court has jurisdiction to grant declaratory and injunctive relief; however, we think it
prudent to leave for the district court the determination of its jurisdiction, in light of the foregoing
analysis, as to each particular form of relief requested by Plaintiffs.  Based on our disposition of
points of error one through five, we need not reach point of error six.
	We reverse the trial court's judgment and remand the cause for further proceedings
consistent with this opinion.


  					J. Woodfin Jones, Justice
[Before Chief Justice Carroll, Justices Jones and Kidd]
Reversed and Remanded
Filed:   June 9, 1993
[Publish]
1.       Defendants have requested in their brief to this Court that several portions of Plaintiffs'
points of error be stricken, alleging that Plaintiffs are attempting to raise issues not raised in
their pleadings.  In the absence of a ruling on special exceptions, as is the case here, and in
light of the dismissal for lack of jurisdiction, we must liberally construe the petition in
Plaintiffs' favor.  See Texas Ass'n of Business v. Texas Air Control Bd., 36 Tex. Sup. Ct. J.
607, 611 (March 3, 1993); Roark v. Allen, 633 S.W.2d 804, 809 (Tex. 1982).  We decline to
grant Defendants' request.
2.       We note that section 81.011(c) of the Government Code did not actually "grant" the
supreme court exclusive control over the regulation and supervision of the practice of law. 
The supreme court has that control pursuant to its inherent powers under the Texas
Constitution.  The State Bar Act is merely an aid in the supreme court's exercise of its
inherent power to regulate and control the practice of law.  See State Bar of Texas v. Heard,
603 S.W.2d 829, 831 (Tex. 1980); Daves v. State Bar of Texas, 691 S.W.2d 784, 788-89
(Tex. App.--Amarillo 1985, writ ref'd n.r.e.), appeal dism'd, 474 U.S. 1043 (1986).
3.        In its letter announcing and explaining its decision, the district court stated that, although
not the basis for its granting of Defendants' pleas to the jurisdiction, it was "concerned" that
the interrelated jurisdictional requirements of "standing" and "justiciable controversy" may not
have been fulfilled under the facts of the present case.
4.       In reaching this conclusion, we do not hold that Plaintiffs have alleged sufficient facts to
establish the district court's jurisdiction to consider every claim mentioned in their brief to this
Court.  For example, in point of error one, Plaintiffs contend that the district court had
jurisdiction to grant declaratory relief as to "whether a mandatory pro bono legal services
program is constitutional."  Because such a program does not now exist and may never exist,
such a claim appears to us to be purely hypothetical.  If so, no justiciable controversy would
exist as to that claim, and the district court would have no jurisdiction to grant the requested
declaratory relief.  See Beacon Nat'l Ins. Co. v. Texas State Bd. of Ins., 598 S.W.2d 694, 696
(Tex. Civ. App.Austin 1980, writ ref'd n.r.e.).
5.        Defendants contend that § 106.001 does not apply to the present dispute because the
State Bar is not a political subdivision of the State of Texas and the individual defendants are
not employees of a political subdivision of the State.  These are arguments on the merits. 
Plaintiffs have alleged that the statute applies and have requested declaratory relief thereunder. 
Plaintiffs' allegations are sufficient to confer jurisdiction on the district court to consider and
decide this claim.